DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 08 August 2022 is acknowledged.

Priority
The current application is a continuation-in-part. The claim 1 limitations of the jig assembly comprising at least one first insert disposed along an interior of said first jaw portion and said second jaw portion and at least one second insert disposed along an interior of said third jaw portion and said second fourth jaw portion are not recited in the prior applications. The examiner acknowledges the teaching of “As a further alternative, a master jig size may be formed and inserts may be used to allow usage of the jaw assemblies 12, 14 with various pipe sizes” in the prior applications. However, the mere recitation of inserts does not support the above noted limitations because there is no indication in the prior applications that the inserts are part of the jig assembly, that they are disposed along interiors of the jaw portions as claimed, or that there is at least one first insert and at least one second insert, nor is there any indication in the prior applications of combining all of these limitations. The claim 8 limitation of each of said third jaw portion and said fourth jaw portion comprising a plurality of catch structures which are capable of engaging an elbow flange is not recited in the prior applications. Accordingly, the current claims have an effective date of 18 November 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, “at corresponding one of said first end or said second end” is confusing. Each of the first and second jaw portions have a first end and a second end. Accordingly it is unclear which first end is being referenced by “said first end” and which second end is being referenced by “said second end”. Similar problems are found at lines 11-12, line 19, and lines 24-25.
	Regarding claim 1, line 16, it is unclear which jaw portion is being referenced by “said this jaw portion”. Additionally, there is no previously recited “this jaw portion” and accordingly, this term appears to lack proper antecedent basis.
	Regarding claim 1, lines 9-10 it is unclear if this language includes a single insert which is disposed along an interior of both of the first and second jaw portions, or rather, if this language indicates at least one insert disposed along an interior of the first jaw portion and a further at least one insert disposed along an interior of the second jaw portion. A similar problem is found at lines 22-23.
	Regarding claim 4, parent claim 1 recites at least one first insert and at least one second insertion. Accordingly, it is unclear which of the at least one first insert is referenced by “said first insert” and which of the at least one second insert is referenced by “said second”.
	Regarding claim 8, the “corresponding one (or other) of . . .” language at line 6, lines 9-10, line 17, and lines 20-21 is confusing for the reasons provided above with respect to the similar language in claim 1.
	Regarding claim 8, line 14, it is unclear which jaw portion is being referenced by “said this jaw portion”. Additionally, there is no previously recited “this jaw portion” and accordingly, this term appears to lack proper antecedent basis.
	Regarding claim 9-10, these limitations are confusing for the reasons provided above with respect to the similar language in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of claim 12 is present in independent parent claim 8 at line 19. Accordingly, claim 12 fails to properly further limit intervening claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery (US 2015/0165672).
	In view of the above noted effective date of claims 1-7, the publication of prior application 14/132,700 to Montgomery qualifies as prior art under 35 USC 102(a)(1). It is unusual that the prior publication both anticipates and fails to support claim 8, particularly with respect to the claimed jaw portions each having a plurality of catch structures. This situation arises because, included within the scope of the currently claimed catch structures, are hook shaped flange elements which protrude from respective arcuate segments as seen in Applicant’s Figure 17 and described in paragraphs 85-86 of Applicant’s published application. There is no disclosure of such structures in the prior applications, nor is there any disclosure of the language of “catch structures” or catch structures capable of engaging with an elbow flange in the prior applications. Accordingly, claims 8-12 have an effective date of 18 November 2020. However, the claimed catch structures are broadly recited in claim 8 without specific structure, and do not appear to distinguish over mere portions of fourth arcuate segments provided on the third and fourth jaw portions of the second jaw of Montgomery which face the first jaw and are capable of engaging a flange of an elbow fitting and pulling it in a manner similar to the pulling of a sleeve shown in Figure 9 of Montgomery. The elbow flange is a material worked upon and is not part of the claimed jig assembly.
	Regarding claim 8, Montgomery teaches a jig assembly comprising a first jaw comprising a first jaw portion and a second jaw portion; each of said first jaw portion and said second jaw portion comprising a first end and a second end; said first jaw portion and said second jaw portion comprising a hinged connection at corresponding one of said first end or said second end; each of said first jaw portion and said second jaw portion comprising a first arcuate segment and a second arcuate segment; a first linkage and a second linkage disposed at corresponding other of said first end or said second end, opposite said hinged connection; a jaw actuator disposed between said first linkage and said second linkage to open and close said first jaw portion and said second jaw portion; a second jaw comprising a third jaw portion and a fourth jaw portion; each of said this jaw portion and said fourth jaw portion comprising a third end and a fourth end; said third jaw portion and said fourth jaw portion comprising a second hinged connection at a corresponding one of said third end and said fourth end; each of said third jaw portion and said fourth jaw portion comprising a third arcuate segment and a plurality of catch structures which are capable of engaging an elbow flange, satisfied by portions of fourth arcuate segments provided on the third and fourth jaw portions of the second jaw of Montgomery which face the first jaw and are considered capable of engaging a flange of an elbow fitting and pulling it in a manner similar to the pulling of a sleeve shown in Figure 9 of Montgomery; a third linkage and a fourth linkage disposed at corresponding other of said third end or said fourth end, opposite said second hinged connection; a second jaw actuator disposed between said third linkage and said fourth linkage to open and close said third jaw portion and said fourth jaw portion; a first linear actuator extending between the first jaw and the second jaw, said first linear actuator being connected to a hydraulic pump for varying spacing between said first jaw and said second jaw. These limitations are clearly taught by Figure 1 and paragraphs 19, 23-24 and 50, as further explained above with respect to the claimed catch structures.
	Regarding claim 11, the portions of fourth arcuate segments provided on the third and fourth jaw portions of the second jaw of Montgomery which face the first jaw and are considered capable of engaging a flange of an elbow fitting and pulling, taken to satisfy the claimed catch structures, have a thickness dimension which extends away from the first jaw, thus satisfying this broadly recited limitation.
	Claim 12 is satisfied for the reasons provided above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Pantano (EP 1306169 A1).
	In view of the above noted effective date of claims 1-7, the publication of prior application 14/132,700 to Montgomery qualifies as prior art under 35 USC 102(a)(1).
	Regarding claim 1, Montgomery teaches a jig assembly comprising a first jaw comprising a first jaw portion and a second jaw portion; each of said first jaw portion and said second jaw portion comprising a first end and a second end; said first jaw portion and said second jaw portion comprising a hinged connection at corresponding one of said first end or said second end; each of said first jaw portion and said second jaw portion comprising a first arcuate segment and a second arcuate segment; a first linkage and a second linkage disposed at corresponding other of said first end or said second end, opposite said hinged connection; a jaw actuator disposed between said first linkage and said second linkage to open and close said first jaw portion and said second jaw portion; a second jaw comprising a third jaw portion and a fourth jaw portion; each of said this jaw portion and said fourth jaw portion comprising a third end and a fourth end; said third jaw portion and said fourth jaw portion comprising a second hinged connection at a corresponding one of said third end and said fourth end; each of said third jaw portion and said fourth jaw portion comprising a third arcuate segment and a fourth arcuate segment; a third linkage and a fourth linkage disposed at corresponding other of said third end or said fourth end, opposite said second hinged connection; a second jaw actuator disposed between said third linkage and said fourth linkage to open and close said third jaw portion and said fourth jaw portion; a first linear actuator extending between the first jaw and the second jaw, said first linear actuator being connected to a hydraulic pump for varying spacing between said first jaw and said second jaw. These limitations are clearly taught by Figure 1 and paragraphs 19, 23-24 and 50.
	Montgomery differs from claim 1 in that:
i.	Montgomery does not teach at least one insert disposed along an interior of said first jaw portion and said second jaw portion and at least one second insert disposed along an interior of said third jaw portion and said fourth jaw portion.
	(i)	It is known in related art to provide the claimed inserts on respective interiors of pipe clamping jaws to allow the jaws to clamp pipes with different diameters. See Pantano (paragraphs 4-5, 11, 14, 17, 19 and 21, Figure 1a and 2b; claims 1-2 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Montgomery because one of ordinary skill in the art would have been motivated to allow the jaws of Montgomery to clamp pipes with different diameters in accordance with the teachings of Pantano.
	Regarding claim 2-3 and 5-7, these additional limitations are clearly taught by Montgomery.
	Regarding claim 4, this additional limitation is clearly suggested by Pantano for suitably positioning the above noted inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Montgomery because one of ordinary skill in the art would have been motivated to suitably position the inserts as suggested by the teachings of Pantano.
	Regarding claims 9-10, Montgomery satisfies the limitations of independent claim 8 as detailed in the 35 USC 102(a)(1) rejection above. The text of the 35 USC 102(a)(1) rejection is incorporated herein. Montgomery does not teach the claimed insert limitations of claims 9-10. Pantano is applied as above for satisfying these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745